Exhibit ARTICLES OF INCORPORATION OF SEVERN BANCORP, INC. The undersigned, Alan J. Hyatt, whose post office address is 1919A West Street, Annapolis, Maryland21401, being at least eighteen years of age, acting as incorporator, does hereby form a corporation under the General Laws of the State of Maryland with the following Articles of Incorporation: ARTICLE I Name The name of the Corporation is Severn Bancorp, Inc. (herein the "Corporation"). ARTICLE II Principal Office The post office address of the principal office of the Corporation in the State of Maryland is 1919A West Street, Annapolis, Maryland21401. ARTICLE III Powers The purpose for which the Corporation is organized is to act as a financial institution holding company and to transact all other lawful business for which corporations may be incorporated pursuant to the General Laws of the State of Maryland. The Corporation shall have all the powers of a Corporation organized under the General Laws of the State of Maryland. ARTICLE IV Resident Agent The name and post office address of the resident agent of the Corporation in Maryland is Alan J. Hyatt, 1919 West Street, Annapolis, Maryland, 21401. The resident agent is a citizen of the State of Maryland and actually resides therein. ARTICLE V Capital Stock A.
